Citation Nr: 1520073	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased initial rating for right knee posterior cruciate weakness, chondromalacia medial femoral condyle, retropatellar pain syndrome, status post arthroscopic repair, rated as noncompensable prior to May 4, 2010, and 10 percent disabling thereafter.

2. Entitlement to service connection for vision problems, to include as secondary to service-connected multiple sclerosis (MS) with bladder dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By a July 2013 rating decision, the RO awarded a 10 percent disability rating, effective May 4, 2010, for the Veteran's right knee disability.  As higher schedular ratings are available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for vision problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's right knee disability has been manifested by slight instability; there is no evidence of right knee arthritis, ankylosis, dislocated semilunar cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

For the entire period on appeal, the criteria for a disability rating of 10 percent, and no more, for a right knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding VA's duty to notify, in June 2009, the RO sent a letter to the Veteran providing the notice required for his claim of service connection for a right knee disability.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  He has been afforded multiple VA examinations for his service-connected right knee disability over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's right knee disability, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The criteria for disabilities of the knee are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg. When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned. Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  

Finally, under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2009.  There, the examiner noted that the Veteran experiences right knee pain, effusions, and giving way with stairs and carrying.  The Veteran was reported as being able to stand for 15 to 30 minutes.  There was no limitation to walking and the intermittent, but frequent, use of a brace was noted.  Gait was described as normal.  There was no evidence of any inflammatory arthritis.  There was no instability noted.  Range of motion testing revealed right knee flexion to 140 degrees and there was no limitation of right knee extension.  Repetitive-use testing revealed no objective evidence of pain following repetitive motion.  Likewise, there was no additional limitation of motion following repetitive-use testing.  X-rays of the right knee were routine and no bony, joint or soft tissue abnormality was seen.  The examiner noted that the Veteran was employed full-time as a computer technician.  Problems with lifting and carrying objects were noted.  Moderate difficulty with chores, shopping, exercise and sports were also noted.

An October 2009 MRI report from Dr. J.S. notes a tear through the mid-section of the posterior cruciate ligament with small joint effusion present.  

An October 2009 record from Dr. D.C. notes right knee pain, locking and giving way.  The report notes good knee reflexes, normal pulses and normal sensation.  The joint line was nontender.  A positive posterior drawer sign on the right knee was noted.  Lachman's exam was negative.  There was no medial or lateral laxity.  McMurray's testing revealed some slight crepitance.  The Veteran displayed right knee flexion to 100 degrees.  X-rays of the right knee were relatively normal.

A November 2009 record from Dr. D.C. notes that the Veteran was prescribed a right knee brace to stabilize posterior cruciate deficiencies. 

The Veteran was afforded a VA examination in May 2013.  Initial range of motion testing revealed right knee flexion to 130 degrees, with no objective evidence of painful motion.  There was no limitation of extension, also with no objective evidence of painful motion.  Repetitive-use testing revealed no further limitation of flexion or any limitation of extension.  Less movement of the right knee than normal was noted.  There was no tenderness or pain to palpitation of the right knee.  Normal strength of right knee flexion and extension was noted.  Joint stability testing revealed normal anterior stability, posterior instability (posterior drawer test) was recorded as 1+ (0-5 millimeters), and medial-lateral stability was normal.  There was no evidence of patellar subluxation or dislocation.

There was no evidence of shin splints, stress fractures, chronic exertional compartment syndrome or tibial or fibular impairment.  A 1990 ligament repair was noted.  No use of any assistive devices was noted.  The examiner explained that the Veteran's right knee disability was not such that no function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran cannot perform all of his job functions due to his knee and other service-connected disabilities.  The examiner explained that there was no objective evidence of any painful motion at the examination.  Likewise, while the Veteran reported flare-ups in the form of swelling and giving way, the examiner could not speculate as the impact, if any, of a flare-up on range of motion.  The examiner explained that the Veteran did not experience a flare-up during the examination and to speculate would simply be a guess and likely inaccurate. 

The Board concludes that a 10 percent rating, and no higher, is warranted for the Veteran's right knee disability throughout the entire period on appeal.  At his May 2013 VA examination, a posterior drawer test was positive and a result of 1+ was noted, evidencing slight instability of the right knee.  Likewise, in a May 2010 statement the Veteran stated that he experiences right knee instability.  The October 2009 treatment record of Dr. D.F. noted a positive posterior drawer sign on the right side.  Dr. D.F. did not note the severity of the Veteran's instability as shown on the posterior drawer test.  Additionally, the Veteran was prescribed a right knee braces to stabilize posterior cruciate deficiencies.  While the July 2009 VA examination report does note no instability, it is not apparent that a posterior drawer test was conducted at that time.  Indeed, mere months later, Dr. D.F. noted a positive posterior drawer test.  Thus, affording the Veteran the benefit of the doubt, a 10 percent rating under Diagnostic Code 5257 is warranted for the entire period on appeal.  A higher rating under that diagnostic code is not warranted as there is no evidence that instability is either moderate or severe.  Indeed, only evidence of the severity of the Veteran's instability is the result of +1 on the posterior drawer test, which was conducted at the Veteran's May 2013 VA examination.  +1 is the least severe possible result for a positive posterior drawer test.  Indeed, the examiner declined to rate the Veteran's results as +2 or +3.  There is simply no evidence that the Veteran's instability is moderate or severe.  Thus, an initial rating in excess of 10 percent under Diagnostic Code 5257 is not warranted at any point.

A rating in excess of 10 percent for the period on appeal, however, is not warranted.  There is no evidence of any ankylosis of the right knee under Diagnostic Code 5256.  There is no evidence of cartilage damage to the right knee under Diagnostic Codes 5258 and 5259.  While the Veteran experiences some limitation of flexion, there is no evidence that flexion is limited to 45 degrees, as required for a compensable rating under Diagnostic Code 5260.  Additionally, the Veteran does not experience any limitation of extension of the right knee under Diagnostic Code 5261.  Likewise, neither impairment of the tibia and fibula nor genu recurvatum have been shown under Diagnostic Codes 5262 and 5263.  Lastly, X-rays have not shown any right knee degenerative arthritis, under Diagnostic Code 5003.

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's right knee disability does not meet the criteria for a compensable rating under DC 5260 or 5261.  Indeed, even on repetitive-use testing there is no evidence that the Veteran experiences any limitation of extension or flexion limited to 45 degrees.  See July 2009 VA Examination Report; May 2013 VA Examination Report.  Likewise, there is no evidence that flare-ups limit range of motion to a compensable degree.  Indeed, the Veteran has not reported limited motion with flare-ups and the May 2013 VA examiner thoroughly explained why it was not possible to speculate as to any further functional loss due to flare-ups.  Simply, there is no evidence that the Veteran experiences a compensable loss of motion due to pain or flare-ups of his right knee disability.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right knee disability.  The Veteran's disability is manifested by right knee some limitation of motion, pain, and instability.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently in receipt of a total schedular rating. Moreover, during a psychiatric examination in September 2011, details of his problems at work were discussed.  The left knee disability alone is not sufficient to render the Veteran unemployable and a TDIU is not for application.  



ORDER

For the entire period on appeal, an initial 10 percent rating, and no more, for right knee posterior cruciate weakness, chondromalacia medial femoral condyle, retropatellar pain syndrome, status post arthroscopic repair is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran claims that he experiences blurred vision and double vision as a result of his service-connected MS with bladder dysfunction.

The Veteran was afforded a VA examination in June 2011.  There, the examiner noted that the Veteran's symptoms are sporadic in nature, occurring when the Veteran becomes overheated.  Nonetheless, the examiner concluded that any current eye disability, if diagnosed, is not caused by or a result of the Veteran's service-connected MS.  As rationale, the examiner explained that the Veteran did not have any problem with his eyes at the examination, nor did the Veteran have diplopia.  The examiner also noted excellent corrected visual activity at the time of the examination.

While the examiner stated that no vision problems were present at the time of the examination, the Veteran has stated that he experiences vision problems sporadically.  See July 2011 Statement of Veteran; April 2011 VA Examination Report.  Indeed, the Veteran has stated that a private neurologist has explained to the Veteran that he does have vision problems.  See July 2011 Statement of Veteran.  Specifically, the Veteran noted that his private neurologist has utilized an ophthalmoscopy and a pupillary light reaction test in finding that the Veteran experiences vision problems.  See id.  The Veteran explained that those tests were not conducted by the June 2011 VA examiner, see id, and a review of June 2011 VA examination report does not reveal that those tests were conducted.  It is simply unclear whether the Veteran does, in fact, suffer from a vision disability, given that the June 2011 VA examiner only stated that there were no vision defects present at the time of the examination.  On remand, a VA examination should be undertaken to determine whether the Veteran suffers from any vision disorder related to his service-connected MS

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any vision disability present.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.

If the examiner deems it appropriate, conduct an ophthalmoscopy and/or a pupillary light reaction test to determine the nature of any vision disability.

The examiner should specifically state whether the Veteran experiences optic neuritis.

Then, opine whether it at least as likely as not (i.e., 50 percent or greater probability) that service-connected MS with bladder dysfunction caused or aggravated (increased in disability beyond the natural progression) any diagnosed vision disability.  

If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

In tendering an opinion, if the Veteran is found to have optic neuritis, the examiner must comment on the association between MS and optic neuritis as pointed out by the Veteran.  See July 2011 Statement of Veteran.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Then, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


